
	

114 HRES 349 IH: Supporting the goals and ideals of Family, Career and Community Leaders of America.
U.S. House of Representatives
2015-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 349
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2015
			Mr. Thompson of Pennsylvania (for himself and Mr. Langevin) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Supporting the goals and ideals of Family, Career and Community Leaders of America.
	
	
 Whereas in 1945 post World War I, Future Homemakers of America was founded to support and train a new workforce;
 Whereas Future Homemakers of America has maintained a role in preparing youth for family, career, and community success through Family and Consumer Sciences education and has adapted to the needs of society;
 Whereas, as part of continued growth, Future Homemakers of America changed its name in 1999 to Family, Career and Community Leaders of America to better reflect the career focus of the skill preparation of its members;
 Whereas, as part of career and technical education Family, Career and Community Leaders of America is a tried and true solution to ensure that competitive skilled workers are ready, willing, and capable of holding jobs in high-wage, high-skill, and in-demand career fields, such as science, technology, engineering, and mathematics (commonly known as STEM) disciplines, design, hospitality, early childhood education, and many other fields that are vital to keeping the United States competitive in the global economy;
 Whereas Family, Career and Community Leaders of America helps the United States meet the very real and immediate challenges of strong families, economic development, student achievement, and global competitiveness;
 Whereas over 10,000,000 students have participated in Family, Career and Community Leaders of America over the last 70 years;
 Whereas, as a national career and technical student organization that affords students the opportunity to gain the knowledge, skills, and credentials needed to secure careers in growing, high-demand fields;
 Whereas secondary school students participating in Family Career and Community Leaders of America are significantly more likely to report that they had developed skills during high school in problem solving, project completion, research, applying to colleges, work-related contexts, communication, time management, and critical thinking;
 Whereas students at schools with highly integrated rigorous academic, career, and technical education programs have significantly higher achievement in reading, mathematics, and science than students at schools with less integrated programs; and
 Whereas Family, Career and Community Leaders of America is celebrating its 70th anniversary: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of Family, Career and Community Leaders of America;
 (2)recognizes the importance of career and technical education in preparing a well-educated and skilled workforce in the United States; and
 (3)encourages educators, counselors, and administrators to promote career and technical education as an option for students.
			
